 In the Matter of PERRY TRUCK LINES, INC., and MOTORFREIGHTCARRIERS EMPLOYEES ASSOCIATIONCase No. R-1881.-Decided July 16, 1940Jurisdiction:motor transportation industry.Investigation and Certification of Representatives:fusalto accord recognition to union ; election necessary.UnitAppropriatefor 'CollectiveBargaining:drivers,dockworkers, andmechanics.Mr. J. D. Perry,of Denver, Colo., for the Company.Mr. John C. Vivian,of Denver, Colo., for the Association.Mr. R. R. Keigley,of Denver, Colo., for-the Brotherhood.Mr. Leo B. Fee,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 18 and May 17, 1940, Motor Freight Carriers EmployeesAssociation, herein called the Association, filed with the RegionalDirector for the Twenty-second Region (Denver, Colorado) a peti-tion and an amended petition, respectively, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Perry Truck Lines, Inc., Denver, Colorado, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On May 11 and May20, 1940, the National Labor'Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On May 17, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Association,and International Brotherhood of Teamsters, Chauffeurs, Stablemen25 N. L R. B., No 59.487 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Helpers of America,Denver Local Union No. 13, herein calledthe Brotherhood,a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice,a hearingwas held on June 10,1940, at Denver, Colorado,before Paul S. Kuel-thau, the Trial Examiner duly designated by the Board.The Com-pany, the Association,and the Brotherhood were represented by theirrespective representatives and all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the hearing the Trial Examiner ruled on an objection to theadmission of evidence.The Board has reviewed the ruling of theTrial Examiner and finds that no prejudicial error was committed.The ruling is hereby affirmed.Upon the entire record in the proceeding, the Board makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPerry Truck Lines, Inc., is a Colorado corporation engaged in thetransportation of freight by truck between Denver, Colorado, Albu-querque,New Mexico, and intermediate points.During April1940, a typical month in the Company's business, the Company han-dled 1,925,834 pounds of freight, of which approximately 40 per centwas transported by the Company to points in States other than theState of origin.We find that the Company is engaged in traffic, transportation, andcommerce among the several States of the United States, and thatits employees are directly engaged in such traffic, transportation, andcommerce.II.THE ORGANIZATIONS INVOLVEDMotor Freight Carriers Employees Association is an unaffiliatedlabor organization admitting to its membership employees of theCompany.International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Denver Local Union No. 13, is a labor organ-ization, affiliated with the American Federation of Labor, admitting'to its membership employees of the Company.III. THE QUESTION-CONCERNING REPRESENTATIONOn several occasions prior to the hearing, the Association, claim-ing that it represented a majority of the Company's employees,requested recognition by the Company as their exclusive collectiiebargaining representative.The Company refused to grant such PERRY TRUCK LINES, INC.489recognition,however, because of asserted doubts as to the Associa-,tion's representationof a majorityof the employees.Also prior tothe hearing the Brotherhood requested the Company.to enter intoa collectivebargainingagreement with it and was refused.At thehearing the Company indicated its desire for a Board determinationof the question concerning representation of its employees.The Company,on June 3, 1940,employed 40 persons,28 of whomare in the unitwe find belowto be appropriate for the purposes ofcollectivebargaining.At the hearingthere was introduced in evi-dence an analysismade by theRegional Director of 10 membershipapplicationcards submitted to him by theAssociation.Nine ofthese bore apparently genuine signatures of employees in the unitclaimed by the Association to be appropriate.At the hearing theAssociation submitted two additionalmembershipapplication cardsof the Company's employees.On the other hand, according to thereport of the Regional Director received in evidence,the Brother-hood, although requested by him to doso, failed to submit to him anyproof of its membership among the Company's employees.At thehearing, the Brotherhood claimed to represent five of the employeeslisted on theCompany's pay roll of June 3,1940.We find that a question has arisen concerning the representationof employees of theCompany and thatsuch question tends to leadto labor disputesburdeningand obstructing commerce and the freeflow of commerce.IV. THE APPROPRIATE UNITThe Association claims that the unit appropriate for the purposesof collective bargaining consists of "drivers,dockworkers;mechanics,exclusive of those in supervisory capacities."At the hearing theBrotherhood contended that office employees,solicitors,and mechanicsshould-be excluded from the unit.The Companyhas made no con-tention regarding the appropriate unit.At the hearing an Association representative stated, "We are notdesiring to be the bargaining agent for the office help at the presenttime."We shall exclude the office employees from the unit.The Company employs two solicitors who "solicit freight in thedaytime up to about three-thirty and rate freight bills at night."It thus appears that the duties and interests of the solicitors are morelike those of the office employees than like those of the Company'sother employees.We shall exclude the solicitors from the unit.The Company employs two mechanics who "check the trucks overwhen they, come off the road and repair them if there is anythingto be done to them."While they are not eligible to membership inthe Brotherhood, they are members of the Association.Under all 490DECISIONSOF NATIONALLABOR RELATIONS BOARDthe circumstances hereinabove recited, we shall include the mechanicsin the unit.We find that the drivers,dock workers, and mechanics employedby the Company,excluding employees in supervisory capacities, officeemployees,and solicitors,constitute a unit appropriate for the pur-poses of collective bargaining,and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organiza-tion and to collective bargaining and otherwise effectuate the policiesof the' Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion canbest be resolved by an election by secret ballot.We shall direct that the employees within the appropriate unitwho were employed by the Company during the pay-roll period im-mediately preceding the date of our Direction of Election herein,including those who did not work during said pay-roll periodbecausethey were ill or .on vacation and employees who were then or havesince been temporarily laid off, but excluding those who have sincequit or been discharged for cause,shall be eligible to vote in theelection.Upon the basis of the above findings of fact and upon the entirerecord'in the case,the Board makes the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Perry Truck Lines, Inc., Denver,Colorado,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act.2.The drivers, dock workers, and mechanics employed by theCompany, excluding employees in supervisory capacities,office em-ployees, and solicitors,constitute a unit appropriate for the purposesof collective bargaining,within the meaning of Section 9 (b) ofthe Act.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Perry Truck Lines, Inc., Denver,Colorado,an election by PERRY TRUCK LINES, INC.491secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theTwenty-second Region, acting in this matter as agent for the Na-tional' Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among the drivers, dock workers, andmechanics employed by Perry Truck Lines, Inc., Denver, Colorado,who were employed by it during the pay-roll period immediatelypreceding the date of this Direction, including those who did notwork during such pay-roll period because they were ill or on vaca-tion and employees who were then or have since been temporarilylaid off, but excluding employees in supervisory capacities, office em-ployees, solicitors, and those who have since quit or been dischargedfor cause, to determine whether they desire to be represented. byMotor Freight Carriers Employees Association or by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, Denver Local Union No. 13, for the purposes of collectivebargaining, or by neither.MR.WILLIAM M. LEISERsoN took no part in the consideration ofthe above Decision and Direction of Election.